Case 2:19-cv-02767-TLP-tmp Document 106 Filed 03/01/21 Page 1 of 3                  PageID 376




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TENNESSEE
                                 WESTERN DIVISION


 T.C. TYRA ELLIOTT,                             )
                                                )
        Plaintiff,                              )
                                                )        No. 2:19-cv-02767-TLP-tmp
 v.                                             )
                                                )        JURY DEMAND
 L. GOLSTON, Shelby County Sheriff, SGT.        )
 CUNNINGHAM, DEPUTY MOORE, and                  )
 JAMES FRANKLIN,                                )
                                                )
        Defendants.                             )


 ORDER ADOPTING REPORT AND RECOMMENDATION AND DENYING MOTION
                    FOR SUMMARY JUDGMENT


      Plaintiff T.C. Tyra Elliott sued L. Golston, Sgt. Cunningham, Deputy Moore, and James

Franklin pro se under 42 U.S. Code § 1983. (ECF No. 1.) And the Court referred this case to the

Magistrate Court for determination of all pretrial matters under Administrative Order 2013-05.

In February 2020, Defendant Cunningham moved for judgment on the pleadings (ECF No. 23),

and this Court denied Defendant’s motion based on the Magistrate Court’s recommendation.

(ECF No. 80.) Based on that denial, Plaintiff now moves for summary judgment. (ECF No.

82.) Defendant Cunningham responded to Plaintiff’s summary judgment motion (ECF No. 87),

and Plaintiff replied. (ECF No. 89.) Overall, the Magistrate Court entered a Report and

Recommendation (“R&R”) recommending that the Court deny Plaintiff’s Motion for Summary

Judgment. (ECF No. 98.)

      For the reasons below, the Court ADOPTS the R&R in full. The Court thus DENIES

Plaintiff’s Motion for Summary Judgment.
Case 2:19-cv-02767-TLP-tmp Document 106 Filed 03/01/21 Page 2 of 3                    PageID 377




                         THE REPORT AND RECOMMENDATION

       First, the Magistrate Court thoroughly outlined the summary judgment standard. (ECF

No. 98 at PageID 324–25.) The Magistrate Court then explained that Plaintiff did not provide

any evidence to support his motion for summary judgment. (Id. at PageID 325.) Plaintiff moved

for summary judgment solely because this Court denied Defendant Cunningham’s motion for

judgment on the pleadings. (Id.) And the denial of one motion does not automatically entitle the

other party to summary judgment. (Id. at Page ID 325–26 (citing B.F. Goodrich Co. v. U.S.

Filter Corp., 245 F.3d 587, 593 (6th Cir. 2001).) What is more, the Magistrate Court explained

that Plaintiff did not comply with Local Rule 56.1 or Federal Rule of Civil Procedure 56,

because he did not provide a statement of facts or any supporting evidence. (Id. at PageID 326.)

And so, the Magistrate Court recommended this Court deny Plaintiff’s motion for summary

judgment.

                                        DISPOSITION

       A party may serve and file objections to the R&R within 14 days after being served with

a copy of the recommended disposition. Fed. R. Civ. P. 72(b)(2). And “[t]he district judge must

determine de novo any part of the magistrate judge’s disposition that has been properly objected

to.” Fed. R. Civ. P. 72(b)(3). But when neither party objects to the R&R, the district court need

only review for “clear error.” Advisory Comm. Notes Fed. R. Civ. P. 72(b). Here, Plaintiff did

not object to the Magistrate Judge’s R&R. And having reviewed the record and the R&R, the

Court finds no clear error.

      Thus, the Court ADOPTS the R&R in full (ECF No. 98) and DENIES Plaintiff’s

summary judgment motion. (ECF No. 82.)




                                                2
Case 2:19-cv-02767-TLP-tmp Document 106 Filed 03/01/21 Page 3 of 3   PageID 378




      SO ORDERED, this 1st day of March, 2021.

                                       s/Thomas L. Parker
                                      THOMAS L. PARKER
                                      UNITED STATES DISTRICT JUDGE




                                         3
